Citation Nr: 0316413	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-18 318	)	DATE
	)
)

On appeal from the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
multiple sclerosis from November 17, 1997, to November 3, 
1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
bladder dysfunction due to multiple sclerosis from November 
3, 1998.  

3.  Entitlement to an evaluation in excess of 10 percent for 
nystagmus due to multiple sclerosis from November 3, 1998.

4.  Entitlement to an evaluation in excess of 10 percent for 
weakness of the left lower extremity due to multiple 
sclerosis from November 3, 1998.

5.  Entitlement to an evaluation in excess of 10 percent for 
weakness of the right lower extremity due to multiple 
sclerosis from November 3, 1998.

6.  Entitlement to an evaluation in excess of 10 percent for 
impairment of anal sphincter control due to multiple 
sclerosis from November 3, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1975 to 
August 1976.

2.  In September 1999, the appellant perfected an appeal of a 
claim for a higher initial rating for disabilities due to 
multiple sclerosis.

3.  On June 25, 2003, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through her authorized representative, that she 
desired to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002); 68 Fed. Reg. 13,235-13,236 
(March 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's case was previously before the Board in March 
2001.  At that time the issue on appeal was for a higher 
initial rating for service-connected multiple sclerosis, 
evaluated as 30 percent disabling.  The veteran's disability 
rating was amended by way of a rating decision, dated in 
November 2001, to encompass the issues currently listed on 
appeal rather than a single issue pertaining to a higher 
rating for multiple sclerosis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by her authorized 
representative.  See 68 Fed. Reg. 13,235-13,236 (March 19, 
2003) (a representative may withdraw an appeal without 
written consent of an appellant).  The veteran's 
representative has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is consequently 
dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


